Citation Nr: 1511424	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to January 12, 2009, for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to April 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for major depressive disorder, rated 30 percent, effective April 1, 2009.  An interim August 2012 rating decision granted an earlier effective date of January 12, 2009, for the grant of service connection for major depressive disorder.  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

After the statement of the case (SOC) was issued in August 2012, additional VA treatment records were added to the record (without AOJ consideration or a waiver of such).  However, the records received have no bearing on the effective date claim at issue (they document treatment for depression, but contain no information pertaining to the assignment of an effective date for the grant of service connection).  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.

In a January 2015 letter, the Veteran argued his service-connected sleep apnea with atelectasis should have been rated separately from October 7, 2008.  [An August 2012 rating decision granted service connection for sleep apnea, rated 30 percent, effective January 12, 2009.  A May 2013 rating decision increased the rating for the service-connected sleep apnea to 50 percent, effective January 12, 2009.  Another May 2013 rating decision granted service connection for atelectasis and assigned a single, 50 percent rating for co-existing respiratory conditions, effective November 27, 2012.]  In another January 2015 claim, he claimed an increased rating for depression and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The issues of entitlement to: an earlier effective date for the grant of service connection for sleep apnea and atelectasis, a separate, increased rating for atelectasis, a rating in excess of 30 percent for depression, and a TDIU rating have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for depression was received on April 1, 2009.


CONCLUSION OF LAW

An effective date prior to January 12, 2009 for the award of service connection for major depressive disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2012 SOC provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  During the January 2015 videoconference hearing he indicated he might have undergone employment evaluations that found he had depression prior to January 2009, but did not have anything to submit showing such.  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 hearing the undersigned explained the law governing effective dates of the awards, advised the Veteran of the basis for the assignment of the effective date challenged by this claim, and explained what type of evidence would establish entitlement to an earlier effective date for the award.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Veteran's service treatment records show he was referred for a mental health consultation after reporting that he was anxious to appear before a medical evaluation board for his diagnosed costochondritis.  A September 1992 mental health consultation report notes he reported bring unhappy with his career and worried about financial security.  It was noted he was not in emotional distress at the time of examination and was not incapacitated by undue depression or anxiety.  Mixed personality disorder (an Axis II disability) was diagnosed; there was no Axis 1 diagnosis (such as depression).  An October 1992 mental health clinic note indicates a mental status examination was within normal limits.  A December 1992 medical evaluation board narrative summary indicates on psychiatric evaluation the Veteran underwent was found to not have a psychiatric disability.
The Veteran filed a claim seeking service connection for costochondritis with residuals in October 2008.

A September 2008 private treatment note that was received in November 2008 indicates the Veteran reported pain, weight changes, and being sedentary associated with his costochondritis.  The diagnosis was costochondritis with pain.

An October 2008 VA depression screening was negative.

In a statement received in November 2008, the Veteran's wife reported his in-service injury to his sternum prevented him from participating in activities and "caused him to feel somewhat depressed."

In a statement received in November 2008, the Veteran reported his constochondritis made him avoid physical activity as much as possible and become overweight.  

On January 12, 2009, VA examination, the Veteran reported depression as a symptom of his costochondritis.  The diagnosis was costochondritis; there was no separate diagnosis of depression.  

In his claim for an increased rating for costochondritis received on April 1, 2009, the Veteran reported the costochondritis and the physical limitations it caused had made him feel sad for years.  He indicated he had a diagnosis of depression, and asserted it was a related to his costochondritis.  

In a letter dated in April 2009 (received by VA in June 2009), a private physician's assistant noted the Veteran had a long history of costochondritis which caused a decrease in his activity, weight gain, sleep apnea, and depression.

In a statement received in June 2009, the Veteran asserted he had experienced depression secondary to his costochondritis since his discharge from service.

A July 2009 rating decision denied service connection for depression, to include as secondary to service-connected costochondritis.  

In a September 2009 letter, a private physician indicated the Veteran had a diagnosis of depression and opined it was secondary to his costochondritis. 

The Veteran filed a claim to reopen the previously denied claim of service connection for depression in November 2009.

On December 2009 VA examination, the Veteran reported his depression symptoms began in 1994 or 1995.  The examiner diagnosed major depressive disorder and opined it developed in 1994 or 1995.

A February 2010 rating decision granted service connection for major depressive disorder, effective April 1, 2009.

A March 2010 VA mental health triage note indicates the Veteran reported he had been chronically depressed for approximately 15 years.  A March 2010 VA mental health outpatient treatment plan note notes he reported he had symptoms of depression since he was injured in service in 1992.  The treating physician noted he had a history of depression since sustaining a chest injury in 1992.

In his March 2010 notice of disagreement, the Veteran asserted he was entitled to an effective date of November 1, 2008, for the grant of service connection for depression, arguing it was encompassed under the residuals noted in his original claim for service connection.  

In a May 2010 statement, the Veteran's wife reported his in-service chest injury caused him to be sad and lethargic while he was still in service.

An August 2012 rating decision granted an earlier effective date, January 12, 2009, for the award of service connection for major depressive disorder, construing the Veteran's  report of experiencing depression secondary to the costochondritis at the VA examination as an informal claim for service connection.  
At the January 2015 videoconference hearing, the Veteran's representative argued the Veteran's October 2008 claim seeking service connection for costochondritis with residuals should be considered an informal claim of service connection for depression.  The Veteran testified he intended the claim to cover all the complications caused by his costochondritis, including depression, at that time.  He testified he had not been diagnosed with depression and was not receiving treatment for depression when he filed the October 2008 claim for service connection.  He acknowledged that the VA examiner opined his depression began in 1994 or 1995 based on medical history he reported (and not on medical records showing a diagnosis of depression).

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a psychiatric disability.  A close review of the record shows the first communication from the Veteran to VA (seeking service connection for depression) was received April 1, 2009.  

The Board has closely examined the Veteran's October 2008 claim of service connection for costochondritis with residuals and finds that it does not qualify as an informal claim of service connection for a psychiatric disability as secondary to his costochondritis; it does not identify service connection for a psychiatric disability, including depression, as a benefit being sought,  and therefore does not meet the threshold criterion for an informal claim of service connection under 38 C.F.R. § 3.155.  It specifies that he seeks service connection for the residuals of costochondritis, but does not identify a psychiatric disability as a claimed residual.  Notably, a close review of his service and postservice treatment records did not find a diagnosis of a compensable psychiatric disability attributed to costochondritis as of October 2008; in testimony at the January 2015 hearing before the undersigned, he acknowledged that he did not have depression diagnosed when he filed the October 2008 claim.  As he was unaware he had a diagnosis of a psychiatric disability secondary to costochondritis at the time, that claim cannot be found to express an intent to apply for service connection for a psychiatric disability as secondary to/a residual of the constochondritis.  See 38 C.F.R. § 3.155.  

In a statement received in November 2008, the Veteran's wife related that his injury to his sternum in service prevented him from participating in activities and "caused him to feel somewhat depressed."  The Board finds such a statement does not qualify as an informal claim seeking service connection for depression because it does not identify service connection for a psychiatric disability, including depression, as a benefit being sought.  She addresses the functional impairment caused by his costochondritis, but does not specify that he had a diagnosis of a psychiatric disability or was seeking service connection for a psychiatric disability.  See 38 C.F.R. § 3.155.

As noted, a January 2009 VA examination report shows the Veteran reported depression as a symptom of his costochondritis.   However, the examination report is not an informal claim for service connection, as it does not identify service connection for depression as a benefit being sought.  The effective date of an award of service connection is not merely based on the earliest medical evidence showing entitlement, is dependent also on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  The Board notes that the examiner did not diagnose depression, and that the RO granted the Veteran what it considered the benefit of the doubt in construing the examination report as an informal claim for service connection.  

The Veteran's statement received on April 1, 2009 relating depression to his costochondritis was the first time he expressed an intent to seek service connection for a psychiatric disability as secondary to his service-connected costochondritis. Because he is not shown to have filed a formal or informal claim of service connection for a psychiatric disability, including depression, prior to April 1, 2009, an effective date for the award of service connection for a psychiatric disability prior to that date is not warranted under the governing law and regulations.  [The Board is not addressing the propriety of the August 2012 rating decision beyond the question of entitlement to an effective date prior to January 12, 2009, and the explanation in this paragraph is offered for that purpose.].

The Board notes that even if the January 2009 examination report was construed to be an informal claim of service connection for depression, it would not result in the grant of an earlier effective date for service connection.  The effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  Generally, entitlement to service connection arises when a veteran is shown to have the claimed disability and it is shown to be related to service or secondary to a service-connected disability.  The competent evidence in the record shows the Veteran first received a diagnosis of depression secondary to his service-connected costochondritis in April 2009.  As noted, the January 2009 examiner did not diagnose depression.  The December 2009 VA examiner and VA treatment providers opined the Veteran's depression developed prior to October 2008, but did so based solely on the Veteran's reported medical history.  During the January 2015 hearing, the Veteran testified he did not have a diagnosis of depression prior to January 2009.

In light of the foregoing, the Board finds that an effective date prior to January 12, 2009 for the award of service connection for major depressive is not warranted under the governing law and regulations, and that the appeal in this matter must be denied.  


ORDER

An effective date prior to January 12, 2009 for the award of service connection for major depressive disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


